144 U.S. 209 (1892)
RED RIVER CATTLE COMPANY
v.
SULLY.
No. 249.
Supreme Court of United States.
Submitted March 28, 1892.
Decided April 4, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF TEXAS.
Mr. Sawnie Robertson and Mr. W.O. Davis for plaintiffs in error.
Mr. James W. Brown for defendant in error.
THE CHIEF JUSTICE:
The only errors assigned which might call for consideration depend upon the terms and the construction of a contract which does not appear in the record.
The judgment is, therefore,
Affirmed.